Citation Nr: 1039369	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-39 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for tinnitus.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to June 
2000.  These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 2010, a Travel Board hearing was held 
before the undersigned; a transcript of the hearing is associated 
with the claims file.  At the hearing the Veteran submitted 
additional evidence with a waiver of RO consideration.   


FINDINGS OF FACT

1. The Veteran's GERD is caused by medication prescribed for his 
service connected lumbar spine disability.  

2. In an unappealed April 2001 rating decision, the RO denied 
service connection for tinnitus.  

3.  Evidence received since the April 2001 rating decision, which 
is not cumulative or redundant of evidence previously of record, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for tinnitus and raises a reasonable 
possibility of substantiating that claim.  

4.  The Veteran's tinnitus was caused by exposure to loud noise 
during active service.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2010).

2.  The April 2001 rating decision, in which the RO denied 
service connection for tinnitus, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2010).  

3. New and material evidence has been received and the claim of 
service connection for tinnitus must be reopened.  38 U.S.C.A. 
§§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

4.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  This includes notice as to how VA 
assigns disability ratings and effective dates in the event that 
the claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006)

In a February 2007 letter, the RO provided the Veteran with the 
notice required by the VCAA, including notice as to how VA 
assigns disability ratings and effective dates.  Even if there is 
a defect in VA's duty to notify and assist, any such defect is 
harmless error as the Board, in this decision, grants the 
benefits sought by the Veteran.  


Service connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active military, 
naval or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to compensation 
for a present disability, a Veteran must show: "(1) the existence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection may also be granted for disability if such 
disability was caused or aggravated by a disease or injury for 
which service connection has already been established.  38 C.F.R. 
§ 3.310.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


GERD

The Veteran contends that he suffers from GERD as the result of 
medication prescribed to treat his service connected lumbar spine 
disability.  Service connection was established for degenerative 
disc disease, L5-S1, in an April 2001 rating decision.  Review of 
the evidence demonstrates that service connection for GERD is 
warranted under the Veteran's asserted theory of entitlement.  

A January 1990 service treatment record (STR) notes that the 
Veteran was seen for low back pain.  The diagnosis was acute 
lumbosacral strain and Motrin 800 mg was prescribed.  An April 
1994 STR notes that the Veteran was seen for lumbar and sacral 
muscle spasms.  He was prescribed Motrin 800 mg.  A February 1995 
STR notes that the Veteran presented with low back pain.  The 
assessment was "suspected [degenerative joint disease] (DJD) 
exacerbation."  Motrin 800 mg was prescribed.  A November 1998 
STR notes that the Veteran was seen for recurrent low back spasm.  
He was prescribed Naproxen 250 mg.  A May 1999 STR notes that the 
Veteran presented with musculoskeletal low back pain and history 
of DJD.  He was prescribed Flexoril.  An October 1999 STR notes 
that the Veteran had a history of low back pain with aggravation.  
He was prescribed Tramadol. 

April 2007 through September 2009 treatment records from Lyster 
Army Community Hospital (ACH) notes that the Veteran was 
prescribed medication for GERD.  His medications also included 
Gabapentin for low back pain.   

In a September 2008 letter the Veteran essentially noted that he 
was prescribed Motrin, muscle relaxers, and pain inhibitors for 
his service-connected low back disability beginning in 1984 until 
the present time.  He also noted that he was diagnosed with GERD 
in 2003/2004.  

A March 2009 radiology report was interpreted as revealing 
gastroesophageal reflux and gastric fold thickening near the 
fundus that could reflect focal gastritis.  

A June 2009 letter from F.M., PA, DAC notes that the Veteran had 
a long history of back problems with chronic pain (first 
diagnosed by Army physicians in the 1980's).  He noted that the 
Veteran's treatment included Motrin 800 mg (until the early 
2000's) and that he was also treated with Vioxx, Celebrex, 
Naproxen,
Gabapentin, and narcotics as necessary.  He noted that the 
Veteran reported that even though Motrin caused him stomach 
discomfort, the relief of back pain outweighed the discomfort 
from his upset stomach and that soon after he retired he began to 
take over the counter Tum's or Mylanta to relieve his growing 
stomach distress and acid and gas build-up.  He noted that he 
became the Veteran's treating physician in 2003/2004 and 
diagnosed GERD and that his current medications included Nexium 
and Zantac.  He summarized that it was his opinion that the 
Veteran's prolonged used of medicines for back pain more likely 
than not caused his stomach distress and subsequent GERD.  

A September 2009 treatment record from Lyster ACH notes that the 
Veteran had a history of esophageal reflux.  

The evidence of record establishes that the Veteran has a 
service-connected low back disability and that he has a current 
disability of GERD.  The remaining criterion for establishing 
secondary service connection is competent evidence that the GERD 
was either caused by or aggravated by the low back disability. 

Notably the Veteran's STRs document that he was prescribed Motrin 
and muscle relaxers throughout a large portion of his service.  
The Veteran's testimony was to the effect that he took Motrin and 
other medications, with increasing stomach discomfort and 
symptomatology, consistently from the 1980's until the 2000's 
(when he was diagnosed with GERD). The only competent evidence of 
record regarding a nexus between the Veteran's low back 
disability and his GERD, the opinion of F.M., PA, DAC, is to the 
effect that the medications the Veteran has taken for his low 
back disability have led to stomach discomfort and (more likely 
than not) ultimately caused his GERD.  As the opinion is by a 
medical professional competent to offer such, it is probative 
evidence in this matter.  As there is no competent evidence to 
the contrary, it is persuasive. 

Accordingly, the factual and legal requirements for establishing 
secondary service connection for GERD are met.  Service 
connection for GERD is warranted.  


Tinnitus

In an April 2001 rating decision, the RO denied service 
connection for tinnitus on the basis that tinnitus was not 
incurred in or aggravated by military service.  Notice of that 
decision and of the Veteran's appellate rights were mailed to the 
Veteran that same month.  He did not appeal that decision; 
therefore the decision became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  An exception to this general 
rule is that a final decision may be reopened and allowed if new 
and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

Regarding materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim but 
that the evidence must tend to prove the merits of the claim as 
to each essential element that was a specified basis for the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Evidence of record at the time of the April 2001 rating decision 
included: the Veteran's STRs that were silent for complaints, 
findings, treatment, or diagnosis relating to tinnitus; a Report 
of October 2000 VA examination noting a diagnosis of tinnitus; 
and the Veteran's DD Form-214 noting a military occupation 
specialty of Aviation Maintenance Technician.  

Evidence received since the April 2001 rating decision includes: 
February 2009 outpatient treatment records from Lyster AHC 
diagnosing tinnitus; and a February 2009 letter from S.A.C., M.D. 
noting that the Veteran was exposed to loud noise and that in his 
opinion the Veteran's military noise exposure more likely than 
not caused his tinnitus.  

The February 2009 opinion of S.A.C., M.D. is competent evidence 
that relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of substantiating 
the claim.  Thus, the additional evidence received is new and 
material and is sufficient to reopen the claim of service 
connection for tinnitus, and the claim is reopened.  

The Board now turns to the merits of this claim.  Service 
treatment records do not show that the Veteran complained of 
tinnitus.  These include a March 2000 report of medical 
examination which documents a normal clinical evaluation of the 
Veteran's ears.  In an associated report of medical history, the 
Veteran indicated, in a preprinted list of medical symptoms, that 
he either then had or had previously had hearing loss.  Of note, 
there is was no preprinted selection for tinnitus or ringing in 
the ears.  The Board therefore finds the service treatment 
records to provide only limited evidence in this case, but the 
report of medical history does indicate to the Board that the 
Veteran experienced some audiological symptoms during service.  

Received by VA within one month of separation from active service 
was an assertion by the Veteran that he experienced tinnitus.  An 
October 2000 VA audiology examination is somewhat ambiguous as to 
whether tinnitus was diagnosed, or simply reported.  The 
Veteran's DD 214 indicates that he was an aviation maintenance 
technician during service.  He testified that he was exposed to 
loud noise in this work, including sheet metal work which 
involved the use of rivet guns as well as working around 
operating helicopters.  August 2010 Board hearing transcript at 
10.  

Of record is a February 2009 treatment record from Lyster AHC 
documenting that the Veteran had been diagnosed with tinnitus.  
These notes document the Veteran's description of his tinnitus as 
high pitched ringing since service.  In a letter dated that same 
month, S.A.C., M.D. explained that noise exposure from rivet guns 
and sheet metal work during service more likely than not caused 
the Veteran's tinnitus.  This opinion the Board finds probative 
because it was rendered by a physician, is in agreement with the 
facts of the Veteran's service, and because the physician 
provided a cause and effect rationale for his conclusion.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The exposure to loud noise during service, the current diagnosis 
of tinnitus, and the medical nexus opinion relating inservice 
noise exposure to tinnitus  satisfy the criteria for service 
connection for tinnitus.  Hence, service connection for tinnitus 
must be granted.  


ORDER

Service connection is granted for GERD.

The claim of entitlement to service connection for tinnitus is 
reopened.  

Service connection is granted for tinnitus.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


